Citation Nr: 0715148	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  


FINDING OF FACT

The veteran's spermatocele with bilateral testalgia and 
recurrent hematuria has a single disability rating of 60 
percent.  His service-connected disability is not shown to be 
of such severity so as to preclude substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2006), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a) (2006), provide for a TDIU when, due 
to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2006).  

Here, the veteran is service-connected for spermatocele with 
bilateral testalgia and recurrent hematuria.  The single 
disability rating is 60 percent.  The veteran thus meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).  

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disability alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that the veteran completed two years of 
college.  He has worked as a maintenance helper, truck 
driver, mail handler, laborer, production inspector, and bus 
operator.  He has been unemployed since May 2003.  The 
veteran reported being forced to turn down potential jobs 
that would be too strenuous or physically demanding for him.  
He submitted examples of letters describing the physical 
requirements of potential jobs.  A statement received from 
the veteran's last employer indicates that he was terminated 
due to attendance problems.  A separation notice from another 
employer indicates that the veteran was terminated for 
unsuccessful completion of the probationary period.  The 
Board notes that the veteran has stated that he frequently 
reported late to work, missed work, or was terminated or 
forced to resign from work due to his service-connected 
disability.  However, nothing in the evidence of record 
specifically shows that the veteran's service-connected 
disability played any role in his ceasing to be employed.  

The record reflects that the veteran was deemed ineligible 
for employment as a motor vehicle operator or tractor trailer 
operator with the United States Postal Service in 2002.  
However, nothing in the letter of denial indicates that the 
veteran was rejected due to his service-connected 
limitations.  Rather, it appears that the veteran did not 
achieve a high enough basic test score.  

In December 2003, the veteran underwent VA examination of his 
service-connected disability to determine the extent to which 
it rendered him unemployable.  The veteran reported 
experiencing testicular pain and severe uncontrolled 
incontinence that caused him to wear a condom catheter all 
the time.  The examiner found that it would be difficult for 
the veteran to find employment if the severity of his 
incontinence was as the veteran had reported.  The examiner 
determined that additional evaluation was necessary to 
ascertain the extent of the veteran's bladder dysfunction.  
However, a May 2004 VA medical report shows that the veteran 
refused to undergo a urodynamics evaluation to determine the 
extent of his bladder dysfunction.  As a result, the evidence 
expected from this test is not available.  The Board reminds 
the veteran that the duty to assist is not a "one-way 
street."  The applicable case law provides that, "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).     

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disability do not preclude his performance of 
substantially gainful employment.  While the veteran may 
experience difficulty in any field of employment that 
requires heavy lifting and prolonged standing, it is not 
shown that he would be precluded from a sedentary type of 
employment.  The veteran completed two years of college.  
There is no competent evidence of record showing that he is 
unable to maintain any form of substantially gainful 
employment due to the severity of his service-connected 
disability.    

The Board acknowledges that the veteran has problems with his 
service-connected disability, including urinary frequency and 
pain, but these factors are reflected in the current 60 
percent rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  While his service-connected disability may cause 
some economic inadaptability, this also is taken into account 
in the assigned evaluation.  In this case, there is no 
showing of total individual unemployability based solely on 
this disability.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disability alone, when considered 
in association with his educational attainment and 
occupational background, renders him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed since 2003, the preponderance of the 
evidence is against finding that his service-connected 
disability has resulted in unemployability.  In the absence 
of any evidence of unusual or exceptional circumstances 
beyond what is contemplated by the assigned single disability 
evaluation of 60 percent, the preponderance of the evidence 
is against his claim.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and a rating 
decision in  May 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2004 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.






ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


